AMY, J.,
concurring in the result.
|, The majority opinion excerpts a portion of the transcript indicating that the trial court expressed concern regarding the propriety of considering the merits of M.D.’s proceeding in light of the custody matter pending in another division of the court. The transcript also reflects that the trial court and the parties discussed the issue within the context of - prematurity, *981another exception filed by J.L. Ultimately, however, the judgment rendered by the trial court reflected a granting of the exception of no cause of action. I agree with the majority that the petition in this matter does, in fact, state a cause of action. Without addressing the merits of M.D.’s claim and without going beyond the immediate and limited question of whether the trial court was correct in granting the exception of no cause of action, which I conclude was in error, I would reverse and remand this matter to the trial court for further proceedings.